Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application serial No. 16/435,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blake Biederman on 1/25/2022.

The application has been amended as follows: 
In the claims:
In claim 6, at the last line, after the phrase “including cationic particles”, insert “for increasing polishing removal rate”.

                                           Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a polishing process including the steps of  conditioning the polymer-polymer composite polishing pad with an abrasive to cut the polymer-polymer composite polishing pad; and rubbing the cut polymer-polymer composite polishing pad against the substrate to form a thin film on the polishing surface, the thin film having a fluorine concentration measured by x-ray photoelectron spectroscopy in atomic percent at a penetration depth of 1 to 10 nm of at least ten percent higher than the bulk fluorine concentration measured with energy-dispersion X-ray spectroscopy at a penetration depth of 1 to 10 µm and to polish or planarize the substrate with the thin film on the polishing surface as the context of claims 1 and 6.

A closest prior art, Ronay (US 2005/0042976; provided with the
IDS) discloses polishing pad comprises a polymeric matrix and solid lubricant particles
(12), wherein the particles comprises fluoropolymer, such as PTEF or FEP or PFA and
embedded in a polymer matrix (10) (Figure 3;[0023],[0024]; conditioning the pad to form
microtexture by surface machining [0033]; and a slurry comprises ceria being used
during polishing a substrate [0039] but fails to disclose measuring the fluorine
concentration by x-ray photoelectron spectroscopy as recited in the claims 1 and 6.
Ward (2006/0118525) discloses an expendable polishing pad is adhesively
attached to the low-adhesion material, and may be removed for periodic replacement at
much reduced expenditure of force. Polishing pads joined to low-adhesion materials
such as polytetrafluoroethylene (PTFE) by conventional adhesives resist distortion
during polishing but are readily removed for replacement (abstract); [0023].
Sung (US 2005/0227590) disclose a fixed abrasive tool can include a polishing
layer on a substrate. The polishing layer can include an organic matrix with
nano-diamond particles therein [0007].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713